Martin Ch. J.:
Under the statute, the clerk must at least serve notice of the judgment on the successful party; and either that party or the clerk should serve written notice upon the other party, before the ten days' will commence running. He is not to be deprived of his rights without written notice from some one.
Manning J.
I think the correct practice is for the «lerk to notify the successful party of the decision, and. the latter should .then serve written notice upon the other party.
Campbelu J.
If defendant, by stipulating for the taxation of the costs on October 4th, waived Ms right to insist upon a written notice, the waiver could not relate back of that time.

Mandamus granted.